Title: From John Adams to William White, 24 September 1813
From: Adams, John
To: White, William



Dear Sir
Quincy September 24 1813

I rely entirely on the long and agreeable acquaintance between us and the knowledge I have had for 34 years, of the Candour & urbanity of your character, as an apology for the liberty I take of introducing to you the Reverend Henry Colman, an established minister of the Congregational Church in Hingham. As a gentleman a Scholar, & a Christian,  I am confident you will find him not unworthy of your acquaintance; With a pleasing recollection of past scenes, and high esteem and regard, I remain Sir your respectful & obedient Servant

John Adams